DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and species 1 (figures 1-2b) in the reply filed on 08/29/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-3, 6-8 and 10-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Oshima et al. (US 2002/0067232).
Regarding claim 1, Oshima et al.(figures 1-5 and para 0021-0027) discloses a coil (10), comprising a plurality of winding turns (see figure 2) of an insulated conductive wire (para 0021), wherein the insulated conductive wire comprises a conductive metal wire (1) and at least one first insulating layer (2) encapsulating the conductive metal wire (see figure 3 bottom drawing) wherein at least two different portions of the coil form a first space therebetween (see figure 3 bottom drawing); a coating layer (3), comprising an insulating material to encapsulate said at least two different portions of the coil and fills into said first space (see figure 3 bottom drawing and para 0022-0023); and a magnetic body (15), comprising at least one magnetic powder (see para 0025), wherein the magnetic body encapsulates the plurality of winding turns of the insulated conductive wire and the coating layer (see figure 5).
Regarding claim 2, Oshima et al.(figure 5) discloses wherein the magnetic body (15) has a unitary body that encapsulates the plurality of winding turns of the insulated conductive wire and the coating layer, said unitary body extending into the hollow space of the coil.
Regarding claim 3, Oshima et al. (figure 3 bottom drawing) discloses wherein two different portions of adjacent outer winding turns of the insulated conductive wire forms the first space therebetween, wherein the coating layer encapsulates said two different portions of adjacent outer winding turns of the insulated conductive wire and extends into said first space.
Regarding claim 6, Oshima et al. (figure 3 bottom drawing) discloses wherein the entire outer surface of the plurality of winding turns of the insulated conductive wire is encapsulated by the coating.
claim 7, Oshima et al. (para 0010) discloses wherein the magnetic device is an inductor.
Regarding claim 8, Oshima et al. (para 0021) discloses wherein the insulated conductive wire (1) has only one insulating layer: the first insulating layer (2).
Regarding claim 10, Oshima et al. (para 0021) discloses wherein the coating layer comprises a polymer material.
Regarding claim 11, Oshima et al. (para 0021) discloses wherein the coating layer comprises a resin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. (US 2002/0067232) in view of Takagi et al. (US 2016/0133377).
claim 9, Oshima et al.(figures 1-5 and para 0021-0027) discloses all the limitations as noted above but does not expressly discloses wherein the insulated conductive wire has only two insulating layers: the first insulating layer and a self-adhesive layer encapsulating the first insulating layer.
Takagi et al. (figure 5 and para 0049) discloses wherein the insulated conductive wire (31) has only two insulating layers: the first insulating layer (32) and a self-adhesive layer (33) encapsulating the first insulating layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the insulated conductive wire has only two insulating layers: the first insulating layer and a self-adhesive layer encapsulating the first insulating layer as taught by Takagi et al. to the inductive device of Shima et al. so as to allow for added protection from the wire being exposed to outside elements and being damaged thereby extending the life of the inductive device.

3.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. (US 2002/0067232) in view of Shinkai et al. (US 2018/0204657).
Regarding claim 12, Oshima et al.(figures 1-5 and para 0021-0027) discloses all the limitations as noted above but does not expressly discloses wherein the magnetic body comprises a first magnetic powder, wherein D50µm of the first magnetic powder is in the range of 17 to 36 um, the D10 of the first magnetic powder is in the range of 8 to 26 um, and the D90 of the first magnetic powder is in the range of 30 to 52.


Shinkai et al. (para 0046) discloses wherein D50µm of the first magnetic powder is in the range of 17 to 36 um, the D10 of the first magnetic powder is in the range of 8 to 26 um, and the D90 of the first magnetic powder is in the range of 30 to 52. (note: see the scenario when D50 is 21.8 µm (D10: 8.2 µm D90: 52.1 µm).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein D50µm of the first magnetic powder is in the range of 17 to 36 um, the D10 of the first magnetic powder is in the range of 8 to 26 um, and the D90 of the first magnetic powder is in the range of 30 to 52 as taught by of Shinkai et al. to the inductive device of Shima et al. so as to allow for the inductive device to attain a high permittivity and good dc superimpositions characteristics. 
Regarding claim 13, Oshima et al.(figures 1-5 and para 0021-0027) discloses all the limitations as noted above but does not expressly discloses wherein the magnetic body comprises a first magnetic powder, wherein D50µm of the first magnetic powder is in the range of 8 to 16 um, the D10 of the first magnetic powder is in the range of 3 to 6 um, and the D90 of the first magnetic powder is in the range of 18 to 30.
Shinkai et al. (para 0046) discloses wherein the magnetic body comprises a first magnetic powder, wherein D50µm of the first magnetic powder is in the range of 8 to 16 um, the D10 of the first magnetic powder is in the range of 3 to 6 um, and the D90 of the first magnetic powder is in the range of 18 to 30. (note: see the scenario when D50 is 9.1 µm (D10: 3.8 µm D90: 21.6 µm).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RONALD HINSON/Primary Examiner, Art Unit 2837